DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 06/25/2021 without traverse of Group I, claims 1-9 for further examination. Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 08/05/2021 is being considered by the examiner.

Specification
5.	The disclosure is objected to because of the following informalities: 
[0034], [0039], [0041] all recite “coved” which is misspelled and should recite “covered”;
.
Appropriate correction is required.

Claim Objections
6.	Claim 4 is objected to because of the following informalities: line 3 recites “coved” which is misspelled and should recite “covered”.
Claim 6 is objected to because of the following informalities: line 2 recites “in array” which should recite “in an array”.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
8.	Claims 1-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As regards to claim 1, line 3 recites “each bearing unit”, however line 3 previously recites “at least one bearing unit”, wherein it is unclear whether the second recitation of bearing unit is referencing the first recitation of bearing unit or they are separate bearing units. For examination purposes, examiner is interpreting “each bearing unit” as “each of the at least one bearing unit”. To correct this problem, amend line 3 (second recitation) to recite “each of the at least one bearing unit”.
	As regards to claim 1, line 13 recites “θ1”, however lines 11-12 previously recite “an included angle θ1”, wherein it is unclear whether the second recitation of θ1 is 1 or they are separate angles. For examination purposes, examiner is interpreting “θ1” as “the included angle θ1”. To correct this problem, amend line 13 to recite “the included angle θ1”.
Claims 2-9 are rejected at least based on their dependency from claim 1.

Allowable Subject Matter
9.         Claims 1-9 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b). Claims 1-9 would be allowable because the prior art of record “CN 209624811 U” (cited in 08/05/2021 IDS) does not disclose or suggest “at least two ribbed plates; an annular groove is defined between the first bearing portion and the second bearing portion; the at least two ribbed plates are formed in the annular groove; each of the at least two ribbed plates comprises a first ribbed portion and a second ribbed portion connected to the first ribbed portion; the first ribbed portion is connected to the second bearing portion; the second ribbed portion is connected to the first bearing portion; and an included angle θ1 is defined by the first ribbed portion and the second ribbed portion, and θ1 is an obtuse angle” as recited in claim 1.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717